Case: 17-40295      Document: 00514385782         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40295
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 14, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

EDEN FLORES, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:07-CR-144-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Eden Flores, Sr., appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his concurrent life sentences on his jury trial
convictions for conspiracy to possess with intent to distribute approximately
201 kilograms of cocaine and for possession with intent to distribute
approximately 201 kilograms of cocaine.                  Flores sought relief under
Amendment 782 to the Sentencing Guidelines, which modified the drug


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40295    Document: 00514385782     Page: 2   Date Filed: 03/14/2018


                                 No. 17-40295

quantity table set out in U.S.S.G. § 2D1.1(c) and effectively lowered most drug-
related base offense levels by two levels.
      When considering a reduction under § 3582(c)(2), a district court must
substitute the retroactive amendment “for the corresponding guideline
provisions” while leaving “all other guideline application decisions unaffected.”
U.S.S.G. § 1B1.10(b)(1), p.s.; see Dillon v. United States, 560 U.S. 817, 827
(2010). The district court correctly determined that the revised total offense
level for Flores’s drug trafficking convictions was 46.        Amendment 782
consequently results in no change in Flores’s drug trafficking sentences
because, even factoring in the amendment’s reduction of the base offense level,
Flores has a total offense level that corresponds to life imprisonment, i.e., to
the original sentences imposed. The district court therefore did not abuse its
discretion in denying the § 3582(c)(2) motion. See United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011). Flores’s motion to decide the appeal as being
unopposed by the Government is DENIED.
      AFFIRMED.




                                        2